DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner reviewing your application at the PTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to examiner Jehanne Sitton.

Status of Claims
Currently, claims 1, 5, 7, 9-12, 17-25, and 42 are pending in the instant application.  All the amendments and arguments have been thoroughly reviewed but are deemed insufficient to place this application in condition for allowance.  The following rejections are either newly applied, as necessitated by amendment, or are reiterated.  They constitute the complete set being presently applied to the instant Application.  Response to Applicant's arguments follow.  This action is FINAL. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The rejections under 35 USC 103 made in the previous office action are withdrawn in view of the amendments to the claims.  Lyden is considered the closest prior art, however, neither Lyden, nor any of the art cited in the previous office action, teach or fairly suggest prognosing whether the cancer is likely to metastasize to a site selected from the group consisting of the brain, the lung, and the liver based, by detecting a difference in expression level of the brain, lung, or liver specific integrin groups set forth in the claims, nor do the references teach that difference is an increase in the expression level of any of the claimed integrin groups in exosomes, relative to (i) the average expression levels of the selected one or more integrin groups in a non-cancerous exosomal sample; (ii) the average expression levels of the selected one or more integrin groups in a non-metastatic cancerous exosomal sample; (iii) the expression levels of the selected one or more integrin groups in an exosomal sample taken from the selected subject at an earlier time point; or (iv) the average expression level of the selected one or more integrin groups in a metastatic cancerous exosomal sample.  

Claim Rejections - 35 USC § 101

Claims 1, 10, 12, 24, and 42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural correlation/law of nature and an abstract idea without significantly more.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons set forth below.
35 U.S.C. § 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. M.P.E.P. § 2106. Regarding judicial exceptions, “[p]henomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U.S. 63, 67 (1972); see also M.P.E.P. § 2106. 
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, 561 U.S. 593, 601 (June 28, 2010) and Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).  See also Myriad v Ambry, CAFC 2014-1361, -1366, December 17, 2014.  The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. 66, 71 (2012). “[L]aws of nature, natural phenomena, and abstract ideas” are not patentable. Dia-mond v. Diehr, 450 U. S. 175, 185 (1981); see also Bilski v. Kappos, 561 U. S. at 601 (2010).   
In Alice Corp, the Supreme Court reiterated the two step test devised in Mayo to determine patent eligibility for claims.  “First, we determine whether the claims at issue are directed to one of those patent-ineligible concepts. If so, we then ask, ‘[w]hat else is there in the claims before us?’ To answer that question, we consider the elements of each claim both individually and ‘as an ordered combination’ to determine whether the additional elements ‘transform the nature of the claim’ into a patent-eligible application.” 134 S. Ct. at 2355 (citing and quoting 566 U.S. at 72-73, 76-78). 

Claims Analysis:
As set forth in MPEP 2106, the claims have been analyzed to determine whether they are directed to one of the four statutory categories (STEP 1).  The claims were then analyzed to determine if they recite a judicial exception (JE) (STEP 2A, prong 1) [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014)].  The claims were then analyzed to determine whether they recite an element or step that integrates the JE into a practical application (STEP 2A, prong 2) [Vanda Pharmaceuticals Inc., v. West-Ward Pharmaceuticals, 887 F.3d 1117 (Fed. Cir. 2018)].  In the absence of a step(s) or element(s) that integrate the JE into a practical application, the additional elements/steps have been considered to determine whether they add significantly more to the JE (STEP 2B) [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014)].  It was found that the present claims fail to meet the elements required for patent eligibility.
The instant claims are directed to diagnostic methods and therefore are directed to one of the four statutory categories of invention.
The claimed invention recites determining where cancer is likely to metastasize and prognosing whether cancer is likely to the brain, lung, or liver based on increased expression of the brain specific, lung specific, and/ liver specific integrins in exosomes, compared to (i) the average expression levels of the selected one or more integrin groups in a non-cancerous exosomal sample; (ii) the average expression levels of the selected one or more integrin groups in a non-metastatic cancerous exosomal sample; (iii) the expression levels of the selected one or more integrin groups in an exosomal sample taken from the selected subject at an earlier time point; or (iv) the average expression level of the selected one or more integrin groups in a metastatic cancerous exosomal sample, which is a natural correlation/law.  With regard to the natural correlation, as in Mayo, the relationship is itself a natural process that exists apart from any human action.  The determining and prognosing limitations recited in the preamble and body of the claim are a recitation of an abstract idea because these conclusions/determinations can occur entirely within the mind.  Accordingly, these comparison steps also recite abstract ideas.  It is therefore determined that the claims are directed to judicial exceptions.
In the instant situation, the additional element/step of contacting the exosomes with one or more reagents to detect the expression of the recited integrins does not integrate the JE into a practical application because it is a data gathering step to use the correlation and does not add a meaningful limitation to the method.  With regard to claim 42, although the claim recites that the subject is undergoing treatment for cancer, this step does not integrate the JE into a practical application because it merely informs practitioners on whom the method is practiced.  Here, the treatment is not a result of detecting a natural correlation and practically applying it by administering a treatment, but rather defines the subject population that is used to make the correlation.  Additionally, the step of “modifying treatment” is so generally recited as to be instructions to apply the law as well as abstract because it appears to simply recite what modifications “should be done” rather than any particular step of step of administering specific treatment, for example as recited in claim 24.  
The next step involves determining whether the remaining elements, either individually or as an ordered combination, are sufficient to “’transform the nature of the claim’ into a patent eligible application” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297).  In the instant situation, the steps of obtaining a sample containing exosomes, contacting the exosomes with reagents for determining expression levels of the recited integrins, and separating tumor exosomes from normal exosomes are generally recited and do not provide any particular reagents that might be considered elements that transform the nature of the claims into a patent eligible application because no specific elements/steps are recited.  These are not only data gathering steps, but the general recitation of detection of known markers is well understood, routine, and conventional activity, as exemplified by the art cited in the previous office actions, and also set forth at MPEP 2106.05(d)(II).  Applicant is reminded that in Mayo, the Court found that “[i]f a law of nature is not patentable, then neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself."  Further "conventional or obvious" "[pre]solution activity" is normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such a law”.  Flook, 437 U. S., at 590; see also Bilski, 561 U. S., at ___ (slip op., at 14) (“[T]he prohibition against patenting abstract ideas ‘cannot be circumvented by’ . . . adding ‘insignificant post-solution activity’” (quoting Diehr, supra, at 191–192)). The Court also summarized their holding by stating “[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.”  No novel technique or inventive concept is added by these claims.  Therefore these limitations/steps do not “‘transform the nature of the claim’ into a patent-eligible application.’” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297).  
It is additionally noted that steps such as prognosing merely recite the natural correlation.  The Supreme Court does acknowledge that it is possible to transform an unpatentable law of nature, but one must do more than simply state the law of nature while adding the words "apply it.” CLS BankInt’l, 134 S.Ct. at 2358; Prometheus, 132 S. Cl, at 1294.  Further, general steps of “treating” a particular disease or disorder without any particular therapy recited is taken as instructions to apply the natural law.   
When viewed as an ordered combination, the claimed limitations are directed to nothing more than the determination that a natural correlation/phenomena exists.  Any additional element consists of using well understood, routine and conventional activity, and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.
	Accordingly, it is determined that the instant claims are not directed to patent eligible subject matter.	
Response to Arguments

The response traverses the rejection.  The response reiterates the claims and asserts that analysis of the claims as a whole indicates that the claims are focused on methods and not products per se and therefore the claims do not recite a judicial exception.  This argument has been thoroughly reviewed but was not found persuasive because the rejection has not asserted that the JE is directed to “nature-based” products.  The claims have been amended to recite natural correlations as well as continuing to recite abstract ideas.  These are directed to Judicial exceptions as explained in the rejection.  The response also asserts that the rejection fails under the second prong of the Alice test because the use of the specified sit specific group of integrins is nowhere recognized in the art.  This argument has been thoroughly reviewed but was not found persuasive because the use of the integrins merely recites the natural correlation.  The relationship between the expression of the integrins in exosomes and site specific metastasis is a natural correlation that exists apart from any human action.  The rejection further asserts that the characterization of various steps as “data gathering” is improper because they are positive manipulative steps which are clearly entitled to significant weight analysis.  This rejection has been thoroughly reviewed but was not found persuasive because these recitation are general and are not directed to any particular reagents that may be used to detect the natural correlation (see MPEP 2106).  Accordingly, the rejection is maintained from the previous office action.

Claim Rejections - 35 USC § 112
112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 7, 9-12, 17-25, 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite “is likely to metastasize to in a cancer patient…”.  The recitation of “to” and “in” is confusing and appears to be grammatically incorrect.  It is suggest the claims be amended to delete the term “to”.  
The recitation of “an integrin group” in the newly added prognosing step of the claims is indefinite because a number of integrin groups are recited.  It is not clear if the recitation refers to the “selected one or more integrin groups” from the detecting step, or if it refers to additional integrin groups.  This rejection can be overcome by reciting instead “the [ or said] one or more integrin groups.  
Claim 10 recites “the method of claim 1, wherein said method is carried out to determine whether the cancer is likely to occur, recur, or metastasize…”, however claim 1 is directed to a method of determining whether a cancer is likely to metastasize and the last active step is directed to prognosing metastasis to either the brain, lung, or liver.  Accordingly, the recitation of claim 10 does not appear to further limit claim 1.  

112(d)

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10 and 11 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 10 recites “the method of claim 1, wherein said method is carried out to determine whether the cancer is likely to occur, recur, or metastasize…”, however claim 1 is directed to a method of determining whether a cancer is likely to metastasize and the last active step is directed to prognosing metastasis to either the brain, lung, or liver.  Accordingly, the recitation of claim 10 does not appear to further limit claim 1.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Conclusion
No claims are allowed herein.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Jehanne Sitton whose telephone number is (571) 272-0752.  The examiner is a hoteling examiner and can normally be reached Mondays-Fridays from 8:00 AM to 2:00 PM.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571) 272-0731.  The fax phone number for this Group is (571) 273-8300.  
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.


/JEHANNE S SITTON/Primary Examiner, Art Unit 1634